IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-41167
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RODRIGO RIVERA-RAMIREZ,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-00-CR-558-1
                       --------------------
                           July 2, 2001
Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     Rodrigo Rivera-Ramirez appeals his guilty–plea conviction

for being found in the United States after deportation in

violation of 8 U.S.C. § 1326(a) and (b).     He argues that his

indictment was defective under the Fifth and Sixth Amendments

because it did not allege general intent.     Rivera-Ramirez’s

indictment fairly conveyed that his reentry was a voluntary act

and satisfied the constitutional requirements of a valid

indictment.    See United States v. Berrios-Centeno, ___ F.3d ___,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41167
                               -2-

2001 WL 435494, *3-4 (5th Cir. 2001).    The judgment of the

district court is AFFIRMED.